Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 4/22/2021 are acknowledged.  Claims 1, 2, 7, 12, 13, 17, 18, 21, 22, 24, and 25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.
 
Response to Arguments
Arguments filed 4/22/2021 considered.
	The applicant argues that Field does not teach the “in response to detecting…switching of…” as now claimed.  This is true. This limitation is taught, however, by the combination with De Souza et al.
	The applicant argues that the combination teaches away and is not obvious.  There is nothing in the references that expressly disparages the proposed modifications.  Additionally, the rejection below provides the reasons a person having ordinary skill in the art would be motivated to make the proposed modifications.  Particularly the modifications result in better pump control and operation as previously set forth. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenoehrl et al. (US 2013/0081541) in view of Almero (US 2004/0050951), Field et al. (US 2010/0147700), and De Souza et al. (US 2001/0003276).
	With regards to claim 1, 21, and 22, Hasenoehrl et al. teaches a method of managing scent in an environment, comprising: disposing at least one scent diffusion device (scent emitters 111) within an environment (home or office 201), wherein the at least one scent diffusion device comprises a communication facility (controller 301) that enables transmitting signals to and receiving signals from a remote computer (configurator 141 or combined configurator director 151); receiving at least one target value (scent intensity selection) of a scent parameter for the environment at the remote computer (user inputs instructions); and controlling, via the remote computer (sends instruction to controller 301 and can control on/off), diffusion of a liquid from a source of the liquid in fluid communication with the at least one scent diffusion device to achieve the target value of the scent parameter (scent is stored in vials of the scent emitters 111 and can be liquids such as essential oils and other volatile liquids; sensor is used to detect fragrance level and make adjustments) (abstract; fig 1; para [0021]-[0024], [0026]-[0028], [0038], [0049], [0052]-[0053], [0066]-[0067]).   Hasenoehrl et al. teaches controlling the emitter to be on/off (an alteration of power to the diffusion device and a controlling of diffusion rate (off being 0 to some amount greater than 0)).  This results in controlling a diffusion rate of the liquid (when the emitter is off the diffusion rate is 0 and when it is on the diffusion rate is some positive number) by 
	Hasenoehrl et al. does not specify that the at least one component is a pump and the diffusion rate is controlled by altering the power to the pump, wherein the power is controlled by altering the voltage across the pump, the voltage driving the pump being increased or decreased remotely in a range of 8 V to 12 V to vary the diffusion rate of the at least one scent diffusion device.
Hasenoehrl et al., however, teaches that the scent emitters can be of many different designs (para [0021]).  
Almero teaches a device for diffusion fluid including a scent from a reservoir into an atmosphere (abstract; para [0001]).  Almero teaches controlling the diffusion rate by varying the voltage of power given to an air pump (18) in order to control the diffusion amount and rate (para [0053], [0056], [0057]; varying the air flow changes the eduction and diffusion of the scent fluid in the reservoir).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a scent emitter as taught by Almaro motivated by an expectation of successfully providing a scent and controlling diffusion of the scent fluid into the atmosphere.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to vary voltage of power to the air pump in order to control the diffusion amount and rate of the scent fluid. 
The combination results in wherein the component is a pump and the operational parameter is a pump power.  
	Almaro teaches that the voltage to the pump is a result effective variable that affects the diffusion amount and rate of the scent fluid.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the voltage in order to achieve the desired scent diffusion.  

	The combination does not teach monitoring a current, a voltage, or a power of a pump of the at least one scent diffusion device to detect an operation error in the at least one scent diffusion device.  Field et al. teaches a spraying device (that can spray fragrance) that has a pump (24) (para [0339]; abstract; fig 1).  Field et al. teaches monitoring voltage and current to the pump in order to determine if the pump is working properly (para [0219]; [0314]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have monitored the voltage and/or current of the pump in order to determine if the pump is operating properly.
	While the combination above teaches monitoring pump current to determine the pumps operational status, the combination does not teach the specifics of implementing such monitoring as claimed.  De Souza et al. teaches monitoring a pump’s operation using current draw.  When the current draw is below an acceptable range it is determined that the pump has malfunctioned (not working) and when the current draw is too high it is determined that there is a blockage.  In response to either the controller displays a pump failure message (signal or alert) and turns off the system (includes the pump) (para [0052]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have implemented the pump operation monitoring of De Souza et al. in order to ensure that the pump system and device are working properly and if not shut down and inform the user. 
	The combination results in response to detecting the monitored current of the pump operating outside a specified current range, remotely or automatically switching off the at least one scent diffusion device (controller automatically shuts down the system).
	The combination results in response to detecting the monitored current of the pump to be low, the detected operation error is a low load or no load (pump is broke and not working) on the at least 
	The combination results in response to detecting the monitored current of the pump being outside a specified current range, generating an alert (display message to user)(claim 22).
	With regards to claim 2, Hasenoehrl et al. teaches applying a scent level instruction (scent level selection is applied by the controller) to an operational parameter (on/off) of at least one component of the scent diffusion device (emitter 111) to control diffusion of the liquid.   
With regards to claim 12, the eduction of Almero results in a plume (mist of micro droplets) (para [0058]).
The controlling the diffusion above results in controlling a plume size (off = no plume, low air flow and diffusion is a small plume, and high airflow/diffusion has a bigger plume).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenoehrl et al. (US 2013/0081541), Almero (US 2004/0050951), De Souza et al. (US 2001/0003276), and Field et al. (US 2010/0147700) as applied to claim 1 above and further in view of Chandler et al. (US 2015/0019029).
With regards to claim 7, Hasenoehrl et al. does not teach a scent level bias.  Chandler et al. teaches a scent delivery system and teaches using a scent level bias adjustment to temporarily increase or decrease the emitted scent from the set scent level based on dynamic conditions without changing the base set point.  This allows the scent emitted to be optimal for the current environment.  The scent level bias can be based on the scent being emitted (para [0010]-[0014]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to use a scent level .  

Claims 13, 17, 18, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasenoehrl et al. (US 2013/0081541) in view of Almero (US 2004/0050951), Field et al. (US 2010/0147700), De Souza et al. (US 2001/0003276), and Ushjima (US 2010/0187332).
With regards to claim 13, 24, and 25, Hasenoehrl et al. teaches a method of managing scent in an environment, comprising: disposing at least one scent diffusion device (scent emitters 111) within an environment (home or office 201), wherein the at least one scent diffusion device comprises a communication facility (controller 301) that enables transmitting signals to and receiving signals from a remote computer (configurator 141 or combined configurator director 151); receiving at least one target value (scent intensity selection) of a scent parameter for the environment at the remote computer (user inputs instructions); and controlling, via the remote computer (sends instruction to controller 301 and can control on/off), diffusion of a liquid from a source of the liquid in fluid communication with the at least one scent diffusion device to achieve the target value of the scent parameter (scent is stored in vials of the scent emitters 111 and can be liquids such as essential oils and other volatile liquids; sensor is used to detect fragrance level and make adjustments) (abstract; fig 1; para [0021]-[0024], [0026]-[0028], [0038], [0049], [0052]-[0053], [0066]-[0067]).   Hasenoehrl et al. teaches controlling the emitter to be on/off (an alteration of power to the diffusion device and a controlling of diffusion rate (off being 0 to some amount greater than 0)).  This results in controlling a diffusion rate of the liquid (when the emitter is off the diffusion rate is 0 and when it is on the diffusion rate is some positive number) by altering a power applied to at least one component of the diffusion device (turning off is no power versus on being some positive amount of power).  

Almero teaches a device for diffusion fluid including a scent from a reservoir into an atmosphere (abstract; para [0001]).  Almero teaches controlling the diffusion rate by varying the voltage of power given to an air pump (18) in order to control the diffusion amount and rate (para [0053], [0056], [0057]; varying the air flow changes the eduction and diffusion of the scent fluid in the reservoir).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a scent emitter as taught by Almaro motivated by an expectation of successfully providing a scent and controlling diffusion of the scent fluid into the atmosphere.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to vary voltage of power to the air pump in order to control the diffusion amount and rate of the scent fluid. 
The combination results in wherein the component is a pump and the operational parameter is a pump power.  
	Almaro teaches that the voltage to the pump is a result effective variable that affects the diffusion amount and rate of the scent fluid.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the voltage in order to achieve the desired scent diffusion.  
	The combination results in the claimed remote increase or decrease of the voltage (Hasenoehrl et al. as discussed above teaches using a remote computer to input settings).  
Hasenoerhl et al. teaches basing emitter control on sensor data (fig 4, para [0038], [0039], [0061]).  Hasenoerhl et al., however, does not teach doing so based on a wind sensor.  Ushjima teaches using wind sensor data to adjust the intensity of fragrance emitted in order to efficiently provide scent (abstract, para [0090], and claim 4).  A person having ordinary skill in the art at the time the invention 
Hasenoerhl et al. teaches sending status information gathered from sensors from the emitter controllers back to the remote computer (configurator/director) but does not specify that the wind senor data is included in the status reports (para [0063]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have included wind sensor data in order to allow the user controlling the device to have information relevant to the control of the scent emitters so that the user can make appropriate control inputs.  
The combination results in disposing a wind sensor within the environment that transmits data to the remote computer.  The combination also results in control via the remote computer that is based on wind sensor data in order to achieve the target value of the scent parameter as claimed.  
	The combination does not teach monitoring a current, a voltage, or a power of a pump of the at least one scent diffusion device to detect an operation error in the at least one scent diffusion device.  Field et al. teaches a spraying device (that can spray fragrance) that has a pump (24) (para [0339]; abstract; fig 1).  Field et al. teaches monitoring voltage and current to the pump in order to determine if the pump is working properly (para [0219]; [0314]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have monitored the voltage and/or current of the pump in order to determine if the pump is operating properly.
	While the combination above teaches monitoring pump current to determine the pumps operational status, the combination does not teach the specifics of implementing such monitoring as claimed.  De Souza et al. teaches monitoring a pump’s operation using current draw.  When the current draw is below an acceptable range it is determined that the pump has malfunctioned (not working) and when the current draw is too high it is determined that there is a blockage.  In response to either the controller displays a pump failure message (signal or alert) and turns off the system (includes the pump) 
	The combination results in response to detecting the monitored current of the pump operating outside a specified current range, remotely or automatically switching off the at least one scent diffusion device (controller automatically shuts down the system).
	The combination results in response to detecting the monitored current of the pump to be low, the detected operation error is a low load or no load (pump is broke and not working) on the at least one scent diffusion device; and in response to detecting the monitored current of the pump to be high, the detected operation error is a blockage in an air outlet of the at least one scent diffusion device (somewhere along the flow path there is a blockage which would result in higher current draw) (claim 24).
	The combination results in response to detecting the monitored current of the pump being outside a specified current range, generating an alert (display message to user)(claim 25).
With regards to claim 17, the eduction of Almero results in a plume (mist of micro droplets) (para [0058]).
The controlling the diffusion above results in controlling a plume size (off = no plume, low air flow and diffusion is a small plume, and high airflow/diffusion has a bigger plume).  
With regards to claim 18, the combination as set forth above does not teach a fan disposed adjacent or integrated with the device that is activated in response to the wind sensor.  Ushjima et al. teaches a fan section (111) alongside a fragrance emission section (120 and 140) (fig 1 and para [0019]-[0021]).  Ushjima et al. teaches using the fan to spread out fragrance quickly or cancel the spread of fragrance (para [0019]).  As discussed above wind impacts the spread out (or not spreading out) of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DONALD R SPAMER/Primary Examiner, Art Unit 1799